                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

  UNITED STATES OF AMERICA                          )
                                                    )
  v.                                                )              No. 3:16-CR-011
                                                    )
  AMANDA HAYES                                      )

                              MEMORANDUM AND ORDER
        By memorandum and order entered October 16, 2020, this Court denied the

 defendant’s counseled 18 USC § 3582(c)(1)(A) motion for compassionate release. [Doc.

 261]. In that motion [doc. 244], the defendant argued that her immediate compassionate

 release from prison was warranted by asthma, anemia, a history of cancer, the risk of

 Legionnaires’ disease at her facility, the COVID-19 pandemic generally, and her July 2020

 bout with that virus.

        Now before the Court is the defendant’s counseled “Motion for Reconsideration of

 Order Denying Amended Motion for Compassionate Release,” as supplemented. [Docs. 262,

 265]. In light of an intervening change in the law, see United States v. Jones, 980 F.3d 1098

 (6th Cir. 2020), the Court construes the defendant’s filing as a renewed motion for

 compassionate release.

        The United States has responded in opposition to the motion [docs. 267, 271], and the

 defendant has submitted a counseled reply. [Doc. 272]. The motion is now ripe for

 consideration and, for the reasons that follow, will be denied.




Case 3:16-cr-00011-RLJ-DCP Document 273 Filed 03/11/21 Page 1 of 6 PageID #: 2148
                                           I.   BACKGROUND

         In March 2017, the Honorable Thomas W. Phillips sentenced the defendant to a 120-

 month term of imprisonment for conspiring to distribute methamphetamine. The defendant

 is presently in the custody of the Bureau of Prisons (“BOP”) with a scheduled release date of

 September 5, 2024. See Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited Mar.

 10, 2021). Through counsel, the defendant now moves for immediate compassionate release

 “based on her exposure to COVID-19, long term effects from COVID-19 infection, risk of

 being reinfected with COVID-19, and her impeccable rehabilitation record.” [Doc. 262, p.

 1]. In particular, the defendant notes that she now takes prescription medication “for an

 irregular heart pattern following her recovery from COVID-19.” [Id., p. 2].1

                                II.    COMPASSIONATE RELEASE

         Section 3582(c)(1)(A)(i) of Title 18, United States Code, allows district courts to

 consider prisoner motions for sentence reduction upon a finding of “extraordinary and

 compelling reasons.” That statute, as amended by the First Step Act of 2018, provides in

 relevant part:

         [T]he court, upon motion of the Director of the Bureau of Prisons, or upon
         motion of the defendant after the defendant has fully exhausted all
         administrative rights to appeal a failure of the Bureau of Prisons to bring a
         motion on the defendant’s behalf or the lapse of 30 days from the receipt of
         such a request by the warden of the defendant’s facility, whichever is earlier,
         may reduce the term of imprisonment (and may impose a term of probation or
         supervised release with or without conditions that does not exceed the unserved
         portion of the original term of imprisonment), after considering the factors set
         forth in section 3553(a) to the extent that they are applicable, if it finds that—
 1
   The defendant also raises arguments pertaining to her conditions of confinement. Such claims might be
 cognizable, see, e.g., Estelle v. Gamble, 429 U.S. 97 (1976), but they should be presented in a civil lawsuit in
 the prisoner’s district of confinement after the exhaustion of administrative remedies. See 42 U.S.C. §
 1997e(a). There is no evidence that this defendant has exhausted her administrative remedies on those claims,
 nor is she incarcerated in this judicial district.
                                                       2

Case 3:16-cr-00011-RLJ-DCP Document 273 Filed 03/11/21 Page 2 of 6 PageID #: 2149
               (i) extraordinary and compelling reasons warrant such a reduction ... and
               that such a reduction is consistent with applicable policy statements issued
               by the Sentencing Commission....

     18 U.S.C. § 3582(c)(1)(A). Prior to the First Step Act, a motion for compassionate release

     could only be brought by the BOP Director, not a defendant.                          See 18 U.S.C. §

     3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow a defendant

     to file a motion for compassionate release after first asking the BOP to file such a motion

     on her behalf. See, e.g., United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020).

           The United States Sentencing Commission has promulgated a policy statement

     regarding compassionate release under § 3582(c), which is found at U.S.S.G. § 1B1.13 and

     the accompanying application notes. When the undersigned denied the defendant’s prior

     compassionate release motion in October 2020, district courts in this circuit regularly

     turned to U.S.S.G. § 1B1.13 to provide guidance on the “extraordinary and compelling

     reasons” warranting a sentence reduction. However, as of November 20, 2020, courts are

     no longer to do so, at least as to compassionate release motions filed by defendants (rather

     than by the BOP). See United States v. Jones, 980 F.3d 1098, 1108 (6th Cir. 2020)

     (“[H]olding” that guideline 1B1.13 “is not an ‘applicable’ policy statement when an

     imprisoned person files a motion for compassionate release.”); accord United States v.

     Elias, 984 F.3d 516 (6th Cir. 2021).2

           In Jones, the Sixth Circuit observed that “[d]istrict courts should [still] consider all

     relevant § 3553(a) factors before rendering a compassionate release decision.” 980 F.3d at

     1114. Subsequently, in Elias, the appellate court “clarified” that “district courts may deny


 2
     The parties in this case have not addressed any guideline policy statement other than § 1B1.13.
                                                        3

Case 3:16-cr-00011-RLJ-DCP Document 273 Filed 03/11/21 Page 3 of 6 PageID #: 2150
  compassionate-release motions when any of the three prerequisites listed in §

  3582(c)(1)(A) is lacking and do not need to address the others.” 984 F.3d at 519.

     A. Exhaustion

       The defendant has previously submitted a request for compassionate release to the

 BOP, and more than 30 days have passed since that request was received by the warden.

 [Doc. 262]. The Court thus has authority under § 3582(c)(1)(A) to address the instant motion.

 See Alam, 960 F.3d at 832.

     B. Merits

       Movants bear a threshold burden of demonstrating the existence of extraordinary and

 compelling reasons warranting compassionate release. In its prior ruling, the Court addressed

 the medical record as follows:

       The defendant tested positive for COVID-19 in July 2020. [Doc. 254]. On
       August 10, 2020, BOP medical staff noted that the defendant had been
       asymptomatic for ten days or more. [Id.]. There was “resolution of all
       symptoms” and the defendant was released from quarantine. [Id.].

       The defendant is treated for asthma and unspecified anemia. [Doc. 248].
       Additionally, an oral lesion was found in 2019. [Id.]. In March 2020, the lesion
       was surgically removed. [Doc. 254]. Thankfully, pathology determined that it
       was benign. [Id.].

       In January and February of [2020], there were four confirmed and 25 suspected
       cases of Legionella at the defendant’s prison, all of whom were then treated.
       [Doc. 260]. The defendant tested negative. [Id.]. Since January, the BOP has
       undertaken extensive remedial measures to eliminate Legionella bacteria at the
       defendant’s facility. [Id.; doc. 258, exs. 3, 4]. According to the declaration of
       Hector Rivera, the camp administrator at the defendant’s prison, “there are no
       known active Legionella cases at the Camp” as of September 28, 2020. [Doc.
       260]. Through counsel, the defendant acknowledges that she “has been unable
       to obtain any current information regarding the presence of Legionnaire’s
       disease or Legionella bacteria at the FCC Coleman – Satellite Camp facility.”
       [Doc. 257, p. 3].

                                              4

Case 3:16-cr-00011-RLJ-DCP Document 273 Filed 03/11/21 Page 4 of 6 PageID #: 2151
        ...

        The BOP’s SENTRY Report shows that the defendant is categorized as Care
        Level 1. “Care Level 1 inmates are less than 70 years of age and are generally
        healthy. They may have limited medical needs that can be easily managed by
        clinician     evaluations    every     6    to     12    months.”          See
        http://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf (last
        visited Oct. 7, 2020). Further, the SENTRY Report indicates that the defendant
        remains able to work as a landscaper at her prison.

 [Doc. 261, p. 5-6]. The Court has reviewed the supplemental medical records filed by the

 parties [docs. 265, 271], along with an updated SENTRY Report, and sees no basis to alter

 those prior findings.

        Turning to the defendant’s irregular heartbeat, medical records from August 27, 2020,

 state that her heart rate is “always high.” [Doc. 265]. The physician’s assistant noted that an

 irregular heartbeat has been present “since diagnosis of covid-19.” [Id.]. The defendant

 received a prescription which, according to the medical provider, would hopefully “be able

 to stop it soon.” [Id.].

        At subsequent appointments in August, September, November, and December of

 2020, the defendant had a regular heart rate and rhythm. [Doc. 271]. She remains on her

 prescription [doc. 265] and as she herself concedes in her reply brief, “the medication is

 working.” [Doc. 272, p. 3]. According to the updated SENTRY Report, the defendant

 remains classified as Care Level 1 and still has no work-related medical restrictions.

        Lastly, the Court notes the defendant’s argument regarding her rehabilitative efforts,

 which the Court praised in its prior ruling. [Doc. 261, p.7, n.1]. It appears that the defendant

 remains on that path.      However, while this Court considers disciplinary records and

 rehabilitative efforts to be highly relevant to a discussion of the 3553(a) factors, the Court

                                               5

Case 3:16-cr-00011-RLJ-DCP Document 273 Filed 03/11/21 Page 5 of 6 PageID #: 2152
 does not find those facts sufficient to constitute “extraordinary and compelling” grounds for

 compassionate release. Good conduct and self-improvement are what this Court expects of

 every person it sentences. The defendant’s efforts, while laudable, are thus not extraordinary.

        The Court has considered the arguments presented by the defendant, individually and

 in combination. As explained herein, the Court again concludes that the defendant has not

 met her burden of showing extraordinary and compelling grounds for compassionate release.

 Her renewed motion must therefore be denied.

                                     III. CONCLUSION

         As provided herein, the defendant’s “Motion for Reconsideration of Order Denying

  Amended Motion for Compassionate Release” [doc. 262] is DENIED.

               IT IS SO ORDERED.

                                                          ENTER:



                                                                  s/ Leon Jordan
                                                            United States District Judge




                                               6

Case 3:16-cr-00011-RLJ-DCP Document 273 Filed 03/11/21 Page 6 of 6 PageID #: 2153
